DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13, line 2, “osteome” is misspelled and should be --osteotome--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 seems it should be dependent off claim 18 based on the “preventing deeper insertion” limitation being added upon.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kostrzewski (US 2015/0196365).
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim 12, Kostrzewski discloses a method of cutting a bone of a patient along a plane (abstract; paragraphs [0004] and [0090]), the method comprising: moving, by the robotic surgical system, an end effector to a trajectory (paragraphs [0008]-[0038], many mentions of “trajectory”), wherein the robotic surgical system includes: a robotic arm (Fig. 1; 102) having the end-effector connected thereto (Figs. 1 and 2); and an actuator that controls movement of the robotic arm and positioning of the end effector (paragraph [0065]), thereby controlling the trajectory of a surgical instrument received in a surgical instrument guide connected to the end effector (paragraph [0065]); maintaining the position of the end-effector in a locked plane in which the surgical instrument is only allowed to translate in a single plane defined by the locked plane (paragraph [0090]), wherein the surgical instrument is a bone cutting tool (paragraphs [0002]-[0008]).
Claim 14, Kostrzewski discloses the method of claim 12, further comprising determining the locked plane based at least in part on the position of a navigation marker on the surgical instrument, the marker being tracked by a navigation system in communication with the robotic surgical system (paragraphs [0067]-[0068]).
 Claim 15, Kostrzewski discloses the method of claim 12, permitting, by the robotic surgical system, manual movement of the end-effector to a position for an operation (paragraphs [0104]-[0105]).
Claim 16, Kostrzewski discloses the method of claim 12, wherein the robotic surgical system is adapted to allow robotically assisted or unassisted positioning and movement of the end-effector by a user with at least six degrees of freedom, wherein the six degrees of freedom include three degrees of translation and three degrees of rotation (paragraph [0069]).
Claim 20, Kostrzewski discloses the method of claim 12, wherein the surgical instrument guide of the end effector has a structure that allows passing a neuromonitoring cable therethrough (Figs. 1-15; many other cables are passed through the robot, so there is room to include passing another cable therethrough).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adcox et al. (US 2008/0183190; “Adcox”), in view of Kostrzewski et al. (US 2015/0196365; “Kostrzewski”).
Claim 1, Adcox discloses a method of controlling the position of an end-effector of a surgical system (Figs. 1-16; abstract), the method comprising: receiving, by a neuromonitoring module of the system, a trigger from a neuromonitoring system (paragraph [0084]), the surgical system comprising: a tool (Fig. 1; 14); wherein a surgeon controls the tool (Figs. 1-16); a neuromonitoring module (abstract; paragraph [0047]; Figs. 1-16) for real-time neuromonitoring during a surgical procedure (paragraph [0047]); and controlling, by a processor of a computing device, a position of the tool (paragraph [0084]-[0086]) to prevent deeper insertion into the patient of a surgical instrument guided by the surgeon and system upon receipt of the trigger comprising moving, by the surgeon and system, a position of the tool away from the patient (paragraphs [0084]-[0086]).
However, Adcox does not disclose the system using a robot to perform the functions.
Kostrzewski teaches using a robotic system to perform the common functions that the surgeon typically does, there is a robotic arm with an end-effector, an actuator that controls the movements of the arm and effector to control the trajectory and depth of the instrument and the robot works on instructions given from a processor (abstract; Figs. 1-15). The system comprising a navigation module for maintaining the position of the end-effector upon detection, by a navigation system, of movement of a navigation marker (Figs. 1-15; paragraph [0010]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a robotic system, as taught by Kostrzewski, with the system of Adcox, in order to give more accuracy to the surgical procedure and eliminate the potential for human error (abstract; paragraph [0002]).
Claim 2, Adcox in view of Kostrzewski disclose the method of claim 1, Adcox discloses wherein preventing deeper insertion into the patient of the surgical instrument includes moving  a position of the end-effector away from the patient (paragraphs [0084]-[0086]). Kostrzewski combines the robotic aspect of the system, as noted above.
Claim 3, Adcox in view of Kostrzewski disclose the method claim 1,  Adcox discloses wherein the surgical instrument guide of the end effector is arranged to pass a neuromonitoring cable therethrough (paragraphs [0084]-[0086]; note how the tools shown have a neuromonitoring cable going to the tip of the tool).
 Claim 4, Adcox in view of Kostrzewski disclose the method claim 1,  Adcox discloses wherein the surgical instrument guide is integrated with the neuromonitoring system such that a neuromonitoring cable can pass through a sterile zone (paragraphs [0082]-[0086]; Figs. 1-16; note how the tools shown have a neuromonitoring cable going to the tip of the tool).
Claim 5, Adcox in view of Kostrzewski disclose the method claim 1,  Adcox discloses wherein the neuromonitoring system can be a sperate system which is not integrated with the surgical system (paragraph [0089]). 
Claim 6, Adcox in view of Kostrzewski disclose the method claim 1,  Adcox discloses wherein the neuromonitoring system comprises a cable that extends through a surgical instrument guide connected to the end-effector (paragraphs [0082]-[0086]; Figs. 1-16; note how the tools shown have a neuromonitoring cable going to the tip of the tool). 
Claim 7, Adcox in view of Kostrzewski disclose the method claim 1,  Adcox discloses wherein the surgical instrument guide comprises a user interface thereon (paragraph [0038]).
Claim 8, Adcox in view of Kostrzewski disclose the method claim 1,  Adcox discloses wherein the surgical instrument guide comprises a user interface thereon and includes one or more buttons (paragraph [0038]).
Claim 9, Adcox in view of Kostrzewski disclose the method claim 1,  Kostrzewski teaches wherein the surgical instrument guide comprises a block or notch for preventing further insertion of the surgical instrument (Figs. 3-7B).
Claim 10, Adcox in view of Kostrzewski disclose the method claim 1,  Adcox discloses receiving, by a navigation module in the system a navigational signal indicating movement of a navigation marker (Figs. 1-16; paragraphs [0030] and [0071]); and moving, by the system, the end-effector based on the navigational signal (Figs. 1-16; paragraphs [0030] and [0071]). Kostrzewski combines the robotic aspect of the system, as noted above.
Claim 11, Adcox in view of Kostrzewski disclose the method claim 1,  Adcox discloses wherein the system comprises a touch screen user interface in the surgical system (paragraph [0033]). Kostrzewski combines the robotic aspect of the system, as noted above. along with a control for the arm (paragraph [0065]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski et al. (US 2015/0196365; “Kostrzewski”), in view of Krause et al. (US 2004/0068187; “Krause”).
Claim 13, Kostrzewski discloses the method of claim 12, .
However, Kostrzewski does not disclose the surgical instrument guide supporting an osteotome.
Krause teaches a method that uses a surgical robotic system that includes an osteotome (paragraph [0033]) for an open wedge osteotomy (paragraph [0035]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the system of Kostrzewski for an open wedge osteotomy, as taught by Krause, since this is a well-known type of surgery that can be performed by a robotic system (abstract; paragraph [0035]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski et al. (US 2015/0196365; “Kostrzewski”), in view of Kostrzewski et al. (US 2014/0121676; ”K2”).
Claim 17, Kostrzewski discloses the method of claim 12, as noted above.
However, Kostrzewski does not disclose the robotic system to move the end-effector at a steady velocity.
K2 teaches a surgical system comprising moving, by a robotic surgical system, an end-effector at a predetermined measured pace upon application and detection of user force applied to the end-effector in excess of a predetermined minimum force and the predetermined measured pace is a steady velocity (paragraph [0143]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify how fast the end-effector of Kostrzewski moves based on the user input force, as taught by K2, in order to allow quick movements to get the end-effector into a spot but then slow down speed for smaller precise movements (paragraph [0143]).

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski et al. (US 2015/0196365; “Kostrzewski”), in view of Adcox et al. (US 2008/0183190; “Adcox”).
Claim 18, Kostrzewski discloses the method of claim 12.
However, Kostrzewski does not disclose the system having a neuromonitoring module.
Adcox teaches a system that receives, by a neuromonitoring module of the system, a trigger from a neuromonitoring system (paragraph [0084]) and controlling, by the system, a position of the tool (paragraph [0084]-[0086]) to prevent deeper insertion into the patient of a surgical instrument guided by the surgeon and system upon receipt of the trigger (paragraphs [0084]-[0086]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the neuromonitoring module of Adcox to the method of Kostrzewski, in order to help guide and assist the surgeon and tools during a surgical procedure (abstract; paragraphs [0002]-[0007]).
Claim 19, Kostrzewski in view of Adcox discloses the method of claim 18, Adcox teaches moving, by the surgeon and system, a position of the tool away from the patient (paragraphs [0084]-[0086]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine typical surgical maneuvers, as taught by Adcox, to the  robotic system of Kostrzewski, since these are common maneuvers that are performed during a surgery by a surgeon and the robot can be programmed to perform such actions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,687,905 in view of Kostrzewski (US 2015/0196365), Adcox et al. (US 2008/0183190; “Adcox”), Kostrzewski et al. (US 2014/0121676; ”K2”), and Krause et al. (US 2004/0068187; “Krause”).
The patent claims are the apparatus claims geared towards the same robotic surgical system being claimed in the current method claims. The other art relied upon above teaches any features that are missing from the patent claims that are currently present in the method claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775